Exhibit 10.20

[logo.gif]

 

 

Alcan Inc.

 

 

 

 

ALCAN

LONG-TERM

INCENTIVE PROGRAM

 

 * TSR Performance Plan

 

 

Approved Plan Text

Montreal, Canada


1

--------------------------------------------------------------------------------

[logo.gif]

 

 


1.                  GENERAL INFORMATION

The Alcan Long-Term Incentive Program is comprised of two separate plans. The
first plan is the Alcan Total Shareholder Return Performance Plan and the second
plan is Alcan Executive Share Option Plan. The text of the latter is included in
the Circular dated April 28,1993.

Following is the description of the Alcan Total Shareholder Return Performance
Plan.

 


2.                  DEFINITIONS

In this Plan, the following definitions shall have the following meanings:

"Alcan LTIP" means the Alcan Long-Term Incentive Program which includes the
Alcan Executive Share Option Plan and the Alcan Total Shareholder Return
Performance Plan;

"Auditors" means PricewaterhouseCoopers LLP or any successor company;

"Award" means an earned Award to a Key Employee in accordance with the
provisions of the Plan;

"Award Agreement" means the written agreement evidencing an Award granted to a
Key Employee under the Plan and approved by the Committee;

"Board" means the Board of Directors of the Company;

"Closing Prices" means the closing sale prices for record lots for common shares
as reported on the New York Stock Exchange - Consolidating Trading;

"Committee" means the Personnel Committee of the Board;

"Company" means Alcan Inc. and any successor corporation whether by
amalgamation, merger or otherwise;

"Disability" means the complete permanent inability of a Key Employee to perform
all of his duties under the terms of his employment with the Company, as
determined by the Committee upon the basis of such evidence, including
independent medical reports and data as the Committee deems appropriate or
necessary;

"Key Employee" means an employee of the Company or a Subsidiary whose
responsibilities and decisions, in the judgement of the Committee, directly
affect the performance of the Company and its Subsidiaries and has been
designated by the Committee as eligible to participate in the Plan;

"Participant" means an employee of the Company who is a Key Employee and who has
received an Award under the Plan;

2

--------------------------------------------------------------------------------

[logo.gif]

 

 

 

"Performance Period" means the period over which performance  for the purposes
of an Award shall be measured;

"Plan" means the Alcan Total Shareholder Return Performance Plan;

"Retirement" means (unless otherwise determined by the Committee):

i)    retirement in accordance with the provisions of those retirement benefits
plans of the Company or any Subsidiary covering the executive, or

ii)   the placing of a terminated executive a non-active payroll of the Company
or a Subsidiary in order to permit such executive to attain early retirement
age.

"Share" means a common share of the Company;

"Subsidiary" means a company controlled, directly or indirectly, by Alcan;

"Target Cash Award" means a target cash award granted to a Key Employee in
accordance with the provisions of the Plan and approved by the Committee;

"TSR" means the Total Shareholder Return, which is a financial measure as
described in section 6.4;

 


3.                  ESTABLISHMENT AND PURPOSE

3.1.

Establishment. The Company has established an incentive compensation plan known
as the Alcan TSR Performance Plan. In an effort to increase the Key Employee's
awareness of their role in improving shareholder value, the Committee has
approved an executive total compensation plan that recognizes that long-term
incentives are an integral part of the executive's compensation.

    3.2.

Purpose. The purpose of the Plan is to promote the achievement of long-term
objectives of the Company i) by tying the Key Employee's long-term incentive
opportunities to pre-established goals; ii) by rewarding performance, based on
the successful achievement of the pre-established goals; and iii) by attracting,
retaining and motivating highly competent Key Employees committed as a group to
achieve results through teamwork.

 


4.                  ADMINISTRATION

4.1.

The Plan shall be administered by the Committee. The Committee shall have full
and complete authority to interpret the Plan and prescribe such rules and
regulations and make such other determinations as it deems necessary or
desirable for the administration of the Plan.

    4.2. Amendment, Modification and Termination. The Committee may at any time
and from time to time amend, suspend or terminate the Plan in whole or in part.


            3

--------------------------------------------------------------------------------

[logo.gif]

 

 

 

 


           

 

4.3. Costs of the Plan. All expenses associated with the establishment,
maintenance and termination of the Plan shall be borne by the Company.     4.4.

Tax Consequences. The Awards shall be subject to taxes as per the income tax
rules of the Key Employee's country of residence. Participants are encouraged to
inform themselves of their particular tax situation. All taxes shall be paid by
the Participant.

    4.5. Successors. All obligations of the Company under the Plan shall be
binding on any successor to the Company.

 


5.                  ELIGIBILITY

5.1.

Eligibility. The Plan provides for the granting of a Target Cash Award to
designated Key Employees of the Company and its Subsidiaries.  The Committee
shall determine at its sole discretion which Key Employees of the Company shall
be eligible to be granted a TSR performance Target Cash Award.  It shall also
determine the conditions (amount, period) applicable to each Award.

Eligibility to participate in the Plan does not confer a right to receive a
Target Cash Award. There is no automatic entitlement to any grant.

 


6.                  AWARDS

6.1.

Target Cash Award. The target amount of the Key Employee's Target Cash Award
shall be determined through competitive market data using appropriate peer
companies. The Committee shall approve annually the target long-term incentive
compensation amount to be attributed to Key Employees. Half of this amount shall
be delivered through the Plan and the other half through the Alcan Executive
Share Option Plan. Employees eligible for participation in the Alcan LTIP but
not eligible to participate in this Plan shall receive their long-term
compensation amount entirely through the Alcan Executive Share Option Plan.

    6.2.

Amount of the Award. The amount of the Award, if any, shall be based on the
Company's TSR performance at the end of the Performance Period as measured
against the TSR performance of the S&P Industrials.

    6.3.

Award Frequency and Performance Period. Subject to the terms of the Plan
(including sections 4.1, 4.2 and 5.1), Target Cash Awards shall generally be
granted annually by the Committee, with each Target Cash Award having a
Performance Period of 3 years.

    6.4.

Total Shareholder Return and Performance Measure. TSR shall be measured as a
change in the market price of the common stock plus cumulative dividend yield
over the Performance Period.


            4

--------------------------------------------------------------------------------

[logo.gif]

 


          

 

 

At the end of the Performance Period, the TSR performance measurement shall be
made for all companies in the S&P Industrials Index and the Company's
performance will be ranked relative to the other industrial companies in the
Index as of the end of the Performance Period.  These measurements will be made
by a third party and audited by the Company's Auditors.

    6.5.

Calculation of TSR Performance.  The percentage change in stock price is equal
to the ratio of (A) the average of the Closing Prices over the five trading days
immediately preceding the end of the Performance Period over (B) the average of
the Closing Prices over the five trading days immediately preceding the
commencement of the Performance Period.

Only companies that have been part of the Index for the full Performance Period
shall be included in the calculation of TSR performance.

    6.6.

Payout Matrix. In order for any payout to be earned, the Company's TSR
performance shall be at or above the 30th percentile rank of the companies
ranked in the S&P Industrial Index.  At the 30th percentile rank, an Award
payout of 60% of the Target Cash Award shall be earned.  At the 50th percentile
rank, an Award payout of 100% of Target Cash Award shall be earned, and at the
75th percentile rank, an Award payout of 300% of the Target Cash Award shall be
earned (maximum payout). The Award payout will be prorated between these
rankings (see sample calculation at Appendix A).

    6.7.

Individual Performance. As with other elements of compensation, an Award shall
be earned through individual performance.  There shall be no entitlement to an
Award.  The actual target Award may also be subject to an upward or downward
adjustment based on the individual's performance and contribution to the
Company.

    6.8.

Payment of Awards. Subject to applicable law, payment with respect to earned
Awards may be made in whole or in part in the form of cash and/or Shares of the
Company, at the sole discretion of the Committee.

    6.9.

Award Agreement. A separate Agreement shall be entered into between the Company
and the Participant to cover each Target Cash Award.  This document shall be
sent in duplicate to each Participant for signature.  It describes the
conditions applying to that particular Award (see Appendix B).

 


7.                  TERMINATION OF EMPLOYMENT

7.1.

Termination of Employment Due to Death, Disability or Retirement. In the event
of termination of employment due to Retirement (in accordance with the
retirement programs rules), Disability or death, the Participant will be
entitled to a pro-rata payment of any Awards earned, payable at the time
normally due and in accordance with such rules and regulations as may be adopted
by the Committee.


           5

--------------------------------------------------------------------------------

[logo.gif]

 


 


 

7.2.

Termination for Reasons Other than Death, Disability or Retirement. Termination
of employment for any other reasons, including resignation, will result in
forfeiture of any outstanding Awards under the Plan.  In specific circumstances,
the Committee may adopt rules to provide for partial payment as above.

 


8.                  BENEFICIARY DESIGNATION

8.1.

Designation of Beneficiary. Each Participant shall advise the Company in a
written designation, on a prescribed form, the name of the beneficiary who shall
be entitled to receive a payout, if any, with respect to an Award upon his death
(Appendix C). The Participant shall advise the Company of any change in any such
information (see Appendix D).

In the event that there shall be no designation of beneficiary made, any amounts
to be paid to the Participant's beneficiary shall be paid to the Participant's
estate.

    8.2.

Death of Beneficiary. In the event that the beneficiary predeceases the
Participant, any amounts that would have been paid to the Participant or the
Participant's beneficiary under the Plan shall be paid to the Participant's
estate.

 


9.                  MISCELLANEOUS PROVISIONS

9.1. The effective date of the Plan is 1 January 2002.     9.2. The Plan shall
be governed and interpreted in accordance with the laws of the Province of
Quebec and the laws of Canada applicable in Quebec.     9.3.

If any provision of the Plan is determined to be void or unenforceable in whole
or in part, such determination shall not affect the validity or enforcement of
any other provision or part thereof.

    9.4. Headings are for reference purposes only and do not limit or extend the
meaning of the provisions of the Plan.     9.5. References to the masculine
shall include the feminine; references to the singular shall include the plural
and vice versa.


          


10.                CHANGE OF CONTROL

10.1. "Change of Control Event" shall mean any of the following:       1.

the acquisition of direct or indirect beneficial ownership of 50% or more of the
Shares of the Company by any person or group of associated persons acting
together or jointly and in concert;

     6

--------------------------------------------------------------------------------

[logo.gif]

 

 

 

  2.

any amalgamation, merger, arrangement, reorganization or consolidation (or
substantially similar transactions or series of transactions) in respect of the
Company, other than where (a) the Shares of the Company after the transaction
would continue to represent two-thirds or more of the combined voting securities
of the resulting entity, without a concurrent substantial change in the
composition of the Company's Board, or (b) it is effected for the purpose of
implementing a recapitalization of the Company, without there also occurring an
acquisition of direct or indirect beneficial ownership of 20% or more of the
Shares of the Company by any person or group of associated persons acting
together or jointly and in concert;

        3. the approval by the Company's shareholders of a plan for the complete
or effective dissolution of the Company;         4.

the issuance by the Company of Shares in connection with an exchange offer
acquisition if such issuance results in the Shareholders holding less than
two-thirds of the combined voting securities of the resulting entity and there
is a concurrent substantial change in the composition of the Company's Board;

        5.

the sale of all or substantially all of the assets of the Company, other than
(a) to an owner or owners of at least two-thirds of the Company's Shares, or (b)
in a manner so that the acquirer is thereafter controlled as to at least
two-thirds of its voting securities by the owner or owners of at least
two-thirds of the Company's Shares, provided in each case that there is no
concurrent substantial change in the composition of the Company's Board;

        6.

the completion of the corporate approvals necessary on the part of the Company
to give effect to any amalgamation, merger, arrangement, reorganization,
continuance or consolidation (or substantially similar transactions or series of
transactions) in respect of the Company pursuant to which the Company will not
survive as a stand-alone publicly-traded corporation - without limitation the
Company shall be deemed not to have survived as a stand-alone publicly-traded
corporation if (a) there is no longer a liquid market for the Shares on the
Toronto or New York stock exchanges, (b) more that 50% of the Shares become held
by any person or group of associated persons acting together or jointly and in
concert, or (c) the Company becomes a subsidiary of another corporation; or

        7.

any occurrence pursuant to which individuals who were the incumbent Directors on
the date of the Plan cease for any reason to constitute at least two-thirds of
the Company's Board, provided that any individual who became a Director
subsequently whose election or appointment was approved by at least two-thirds
of the incumbent Directors shall also be considered to be an incumbent Director,
but further provided that no individual elected or appointed initially as a
result of an actual or threatened proxy contest or solicitation of proxies or in
connection with amalgamation, merger, arrangement, reorganization, consolidation
or share exchange acquisition transaction (or substantially similar transactions
or series of transactions) shall be deemed to be an incumbent Director.

       

For the purposes hereof a substantial change in the composition of the Company's
Board shall be any change involving the departure of at least three Directors or
any other change pursuant to which the Directors in office prior thereto cease
to constitute at least two-thirds of the members of the Board.  In addition, any
"change of control event" which occurs for the purposes of a change of control
agreement in force between the Company and an employee of the Company or one of
its subsidiaries as of the date hereof shall be deemed to be a Change of Control
Event hereunder in relation to that employee.

7

--------------------------------------------------------------------------------

[logo.gif]

 

 

 

 

10.2.

Upon the occurrence of a Change of Control Event, in respect of each Target Cash
Award granted to the Participant, the Participant will be entitled to an amount
equal to the greater of:

        i) 100% of the target amount of the Target Cash Award specified in the
grant; or         ii) (A)

the amount of the Target Cash Award calculated in accordance with the provisions
of section 6 pro-rated relative to the term of the original Performance Period
for the period beginning at the start of the term of the original Performance
Period to the Change of Control Event; and

            (B)

100% of the target amount of the Target Cash Award specified in the grant
pro-rated relative to the term of the original Performance Period for the period
beginning at the Change of Control Event to the end of the term of the original
Performance Period.

        10.3. The amounts owing to the Participant under section 10.2 hereof
shall be payable 30 days following the date of the Change of Control Event.

8

--------------------------------------------------------------------------------

[logo.gif]

 

 

APPENDIX A

 

TSR Rating Scale




































  



[tsrchart.jpg]


 


EXAMPLE

 

Target Award (2002)

  $100,000

Adjustment for personal performance

  $25,000

Adjusted Target Award

  $125,000

3-year performance rating at 62.5 percentile

x

200%    

$250,000

Amount paid approx. April 2005


9

--------------------------------------------------------------------------------

[logo.gif]

 

 

APPENDIX B

 

ALCAN INC.

 

TOTAL SHAREHOLDER RETURN (TSR) PERFORMANCE PLAN

(long-term incentive cash award)

AWARD AGREEMENT

 

NAME AWARD YEAR:             PERFORMANCE PERIOD: TARGET AWARD AMOUNT:

 

You have been granted a 2002 Target Cash Award (shown above) under the TSR
Performance Plan.  This Award was approved by the Personnel Committee of the
Board, effective 1 January 2002 and is subject to a three year Performance
Period beginning 1 January 2002 and ending 31 December 2004.

The payment value of this Award, if any, will be calculated on the Total
Shareholder Return and Alcan's percentile rank relative to the Standard and Poor
(S&P) Industrials at the end of the Performance Period.  Total Shareholder
Return is measured as the change in the market price of the common stock plus
cumulative dividend yield over the Performance Period. The percentage change in
stock price is equal to the ratio of (A) the average of the closing share prices
over the five trading days immediately preceding the end of the Performance
Period over (B) the average of the closing share prices over the five trading
days immediately preceding the Performance Period.

At the end of the Performance Period, TSR performance measurements will be made
for Alcan and for all companies in the S&P Industrials Index. Alcan's TSR
performance will be compared and ranked against the TSR performance of other
industrial companies in the Index. Only companies that have been part of the
Index for the full 3-year period will be included in the Index.

The payout, if any, will be calculated by adjusting the target award by a
performance factor related to Alcan's percentile rank relative to the S&P
Industrials as follows:

 * At a relative rank below the 30th percentile no payout will be made

 * At a relative rank of the 30th percentile a payout of 60% of the target
   amount

 * At a relative rank of the 50th percentile a payout of 100% of the target
   amount

 * At a relative rank of the 75th percentile a payout of 300% of the target
   amount (300% is the maximum payout under the Schedule)

 * The payout will be prorated between these rankings.

10

--------------------------------------------------------------------------------

[logo.gif]

 

 

 

You must be continuously and actively employed by Alcan over the performance
period to be eligible to receive any payment.  The actual payment, if any, will
be made as soon as practicable following completion of the Performance Period. 
If you terminate your employment during the Performance Period due to
retirement, disability or death, your actual Award will be pro-rated for the
period up to termination; the amount being paid at the prescribed time and
according to such Rules and Regulations of the Plan adopted by the Committee. 
Please refer to the Plan description.

Please indicate your acceptance of the above award, the terms and conditions as
described herein and the attachments by executing both copies of this Award
Agreement and returning one copy to Linda Eggeman, Alcan Inc., Maison Alcan,
Montreal.

I hereby accept the terms and conditions of this award:

 

 

__________________________                    ________________________

Signature                                                    Date


11

--------------------------------------------------------------------------------

[logo.gif]


 

 


APPENDIX C


ALCAN INC.


TOTAL SHAREHOLDER RETURN


PERFORMANCE PLAN


 


BENEFICIARY DESIGNATION FORM

 

I, _______________________________, being a Participant of the Total Shareholder
Return Performance Plan (TSR Performance Plan), hereby designate the following
person as my Beneficiary for purposes of the TSR Performance Plan and
acknowledge that said person is:

 


NAME:

 

Address:

 

 

 

 

 

 

 

 

Under the terms of the TSR Performance Plan, I reserve the right to revoke this
designation and to designate another person as my Beneficiary.


SIGNATURE:

 

Employee Number:

 

Date:

 


12

--------------------------------------------------------------------------------

[logo.gif]


 

 


APPENDIX D


ALCAN INC.


TOTAL SHAREHOLDER RETURN


PERFORMANCE PLAN


 


CHANGE OF BENEFICIARY FORM

 

I, _______________________________, being a Participant of the Total Shareholder
Return Performance Plan (TSR Performance Plan), hereby revoke the designation of
______________________________ as my Beneficiary for purposes of the TSR
Performance Plan and designate instead:

 


NAME:

 

Address:

 

 

 

 

 

 

 

 

Under the terms of the TSR Performance Plan, I reserve the right to revoke this
designation and to designate another person as my Beneficiary.


SIGNATURE:

 

Employee Number:

 

Date:

 

13